Citation Nr: 0811071	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  00-19 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.	Service connection for tendonitis of the right knee.

2.	Entitlement to an increased evaluation for residuals post 
fracture, proximal phalanx of the right thumb and fracture of 
the right index finger with chronic sprain, right wrist and 
tendonitis, right hand, currently rated as 10 percent 
disabling.  

3.	Entitlement to an increased evaluation for residuals, 
fracture of the right fibula, currently rated as 0 percent 
disabling.  

4.	Entitlement to an increased evaluation for degenerative 
disc disease, cervical spine, with intermittent headaches, 
currently rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1985 to April 
1991.                   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 1999 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.  

The issues of increased rating for the neck, right upper 
extremity, and right fibula disorders are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

A right knee disorder is not related to service.  


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims entitlement to service connection for a 
right knee disorder.  In the interest of clarity, the Board 
will initially discuss whether this claim has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in March 2004 and March 2006.  38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159.  VA informed the veteran of the 
elements comprising his claim and of the evidence needed to 
substantiate the claim.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2007).  VA requested from the veteran relevant 
evidence, or information regarding evidence which VA should 
obtain (the Board also finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (veteran should be notified that he should 
submit any pertinent evidence in his possession).  VA advised 
the veteran of the respective duties of the VA and of the 
veteran in obtaining evidence needed to substantiate his 
claim.  And VA provided notification to the veteran prior to 
the initial adjudication of his claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the veteran regarding disability 
evaluations and effective dates for the award of VA benefits 
until March 2006.  See Dingess/Hartman and Mayfield, both 
supra.  

Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of the untimely notice 
has been rebutted by the record, and that proceeding with a 
final decision is appropriate here.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  As will be further detailed below, the Board 
will deny the veteran's service connection claim.  No 
disability rating or effective date will be assigned here 
therefore.  As such, the late notice is harmless error.  

The Board also notes that the record is not entirely clear 
that the veteran received the VCAA letters mailed to him.  
The record indicates that the veteran provided VA with 
several home addresses, to which VA mailed the various 
correspondence matters involved in this matter.  In June 
2007, the RO requested from the veteran's representative 
information regarding the veteran's current whereabouts, and 
information regarding the veteran's receipt of these matters.  
In a response later that month, the veteran's representative 
indicated that it could not find the veteran's current 
address.  

The Board nevertheless finds that the RO satisfied its duty 
to notify the veteran here.  The RO demonstrated in the 
record its repeated efforts to contact the veteran.  
Moreover, the RO mailed the notification letters to the 
veteran's last-provided mailing address.  See 38 U.S.C.A. § 
5107(a) (claimant has responsibility to present and support a 
claim for VA benefits); Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) (the duty to assist in development of a claim is 
not "a one way street").  

VA has satisfied VCAA notification requirements in this 
matter.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before one or more hearings to voice 
his contentions.  And VA provided VA compensation examination 
for the veteran's claim.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claim here.  

II.  The Merits of the Claim for Service Connection

The veteran claimed service connection for a right knee 
disorder in August 1998.  In the April 1999 rating decision 
on appeal, the RO denied the veteran's claim.  For the 
reasons set forth below, the Board agrees with that decision.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  

Generally, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

In this matter, the evidence indicates that none of the Pond 
elements has been established.  

The first element of Pond is not established because the 
preponderance of the medical evidence indicates that the 
veteran does not have a current right knee disorder.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143-44 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability. . . .  In the absence of proof of a present 
disability there can be no valid claim.")  The Board notes 
an October 1998 VA examination report noting tendonitis of 
the right knee.  But that examiner noted full and normal 
range of motion.  And October 1998 VA x-ray examination 
indicated an unremarkable right knee besides slight narrowing 
in the patellofemoral compartment.  Moreover, the most recent 
evidence addressing this issue - found in the November 2004 
VA compensation examination report of record - found a normal 
right knee.  The examiner found "insufficient clinical 
evidence to warrant a diagnosis of any chronic 
musculoskeletal disorder or residuals thereof."  

As to the second element of Pond, the record does not 
indicate that the veteran incurred or aggravated a right knee 
disorder during service.  Service medical records covering 
the period of the veteran's active service show no 
complaints, treatment, or diagnoses for a right knee 
disorder.  Rather, a July 1987 x-ray report indicated a 
normal right knee.  The earliest medical evidence of 
complaints of a right knee disorder, moreover, is dated in 
October 1998 VA medical records noting knee strain.  These 
records are dated over 7 years following the veteran's 
discharge from active service.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  Based on this evidence, the 
second element of Pond is unsatisfied here.  See Pond, supra.          

And the third element of Pond is not satisfied because the 
record lacks medical evidence of a nexus between the 
veteran's period of active service and his claimed right knee 
disorder.  In fact, the October 2004 VA examiner stated 
(after noting the absence of evidence of a current right knee 
disorder) that service did not relate to any claimed 
disorder.  See Pond, supra.        

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has closely reviewed and considered 
the veteran's statements in this matter.  While his 
statements may be viewed as evidence, the Board must also 
note that laypersons without medical expertise or training 
are not competent to offer medical evidence on matters 
involving diagnosis and etiology.  Therefore, the statements 
alone are insufficient to prove the veteran's claim.  
Ultimately, a lay statement, however sincerely communicated, 
cannot form a factual basis for granting a claim requiring 
medical determinations.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  

ORDER

Service connection for a right knee disorder is denied.  


REMAND

In January 2008, the U.S. Court of Appeal for Veterans Claims 
(Court) issued its decision in Vazquez-Flores v. Peake, -- 
Vet. App. --, No. 05-0355, 2008 WL 239951 (Jan. 30, 2008).  
In this decision, the Court addressed VA claims for increased 
compensation.  

In relevant part, the Court stated in Vazquez-Flores that, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id.  

In March 2004 and March 2006, the RO submitted to the veteran 
VCAA letters pertaining to the veteran's increased rating 
claims for neck, right upper extremity, and right fibula 
disorders.  But these letters did not address the disability 
criteria in the diagnostic codes pertaining to these 
disorders.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should submit to the veteran 
a new VCAA letter addressing the 
veteran's increased rating claims for 
neck, right upper extremity, and right 
fibula disorders.  See Vazquez-Flores, 
supra.  

2.  With regard to the veteran's right 
upper extremity disorder, the RO should 
notify the veteran of relevant 
diagnostic code criteria pertaining to 
wrist, hand, and finger disorders, as 
the record indicates that the veteran 
has been service connected for 
disorders in these areas of his right 
extremity.   

3.  The RO should then readjudicate the 
issues on appeal.  If a determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


